Exhibit 10.22.1
 
CONVERSION AGREEMENT


WHEREAS, OxySure Systems, Inc. (“OxySure”) and SINACOLA COMMERCIAL PROPERTIES,
LTD. (“Sinacola”) (OxySure and Sinacola jointly, the “Parties”) entered into
that certain Rent Satisfaction Agreement (“Agreement”) dated December10, 2009;
and


WHEREAS, OxySure has issued Sinacola two convertible promissory notes pursuant
to the Agreement, with a face value totaling $251,407; and


WHEREAS, the two convertible promissory notes comprise a convertible promissory
note in the amount of $125,000 (the “First Landlord Note”) and a second
convertible promissory note in the amount of $126,407 (the “Second Landlord
Note”); and


WHEREAS, the First Landlord Note and the Second Landlord Note each had maturity
dates of June 30, 2012; and


WHEREAS, the First Landlord Note is convertible into the common stock of OxySure
at a conversion price of $1.00 per share, and the Second Landlord Note is
convertible into the common stock of OxySure at a conversion price of $1.50 per
share.


NOW, WHEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE SUFFICIENCY OF WHICH IS
HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS FOLLOWS:


(1)
Sinacola agrees to convert the First Landlord Note and the Second Landlord Note
at their stated conversion prices. Pursuant to this provision, OxySure will
issue Sinacola, or any of its designated affiliates 209,271 restricted shares of
the common stock of OxySure.



(2)
Further, OxySure will issue Sinacola, or any of its designated affiliates a
one-time issuance of 21,819 restricted shares of the common stock of OxySure.

 
Agreed to and accepted:

            SINACOLA COMMERCIAL PROPERTIES, LTD.,   OXYSURE SYSTEMS, INC.   a
Texas limited partnership                  
By:  FRISCO INDUSTRIAL, INC.,
a Texas corporation, its general partner
                    By: 
/s/ Michael A. Sinacola
  By: 
 /s/ Julian T. Ross
   
Michael A. Sinacola, President
   
Julian Ross, CEO
              Date: 
March 30, 2012
  Date:
May 3, 2012 
 